Opinion by
Ekwall, J.
It was stipulated that the issue herein is the same in all material respects as that presented in The Otto Gerdau Co. v. United States (21 Cust. Ct. 24, C. D. 1120) and Mamary Bros., Inc. v. United States (id. 135, C. D. 1142). It was further stipulated that the instant protest is abandoned insofar as it covers entry 824886. In accordance therewith it was held that the currency of the invoice, insofar as such claim covers entry 707002, should be converted at the buying rate in the New York market at noon on the day of exportation (the “free” rate of exchange for pounds sterling), as certified by the Federal Reserve bank and set forth by the collector on said entry. The protest, having been abandoned as to entry 824886, was dismissed as to that entry.